Citation Nr: 0202424	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  97-01 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association





ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from February to November 
1945 and September 1947 to July 1969.  

The veteran died on February [redacted], 1995; the appellant is his 
surviving spouse.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the RO.  

The Board remanded the case in September 2000 for additional 
development of the record.  

In a statement dated on March 1, 2000, the appellant's 
representative indicated that she was then in receipt of 
Dependency and Indemnity Compensation based on the service of 
another veteran.  It was requested that the current matter be 
continued because of the possibility that other benefits 
might accrue to appellant's benefit in light of a favorable 
action.  

(A careful review of the record in this regard shows that the 
appellant's first spouse was killed in action while serving 
in Korea in August 1950.)  



FINDINGS OF FACT

1.  The veteran died in February 1995 at the age of 68; the 
death certificate identified the immediate cause of death as 
having been prostatic cancer with metastasis.  

2.  The veteran retired from active duty in July 1969.  

3.  The veteran is reported to have had prostate enlargement 
in 1970 shortly after service; he then underwent a radical 
retropubic prostatectomy for prostate cancer in October 1974 
when he was found to have lymph node involvement.  

4.  The medical evidence in this case shows that it is likely 
that the veteran's fatal prostate cancer had its clinical 
onset while he was on active service.  



CONCLUSIONS OF LAW

1.  The veteran's prostate cancer was due to disease that was 
incurred in his active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103A, 5107(b), 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (2001).  

2.  The veteran's prostate cancer either caused or 
contributed materially in producing his death.  38 U.S.C.A. 
§§ 1110, 5103A, 5107(b), 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that a letter from 
the appellant's representative avers that she is in receipt 
of Dependency and Indemnity Compensation (DIC) benefits from 
another veteran, apparently her first husband, which may have 
been established during the pendency of this appeal after a 
change in the law.  

However, that letter also requests that VA proceed with her 
claim for service-connection for the cause of the veteran's 
death in the event that other benefits may flow from service-
connection.  Because of the possibility that other benefits 
might accrue to appellant's benefit in light of a favorable 
action in this case, the Board will proceed with the issue as 
developed for appellate review.   

The appellant contends that the veteran died as a result of 
prostate cancer that developed in service.  

She also makes several contentions concerning the development 
of the instant case.  First, the appellant claims that not 
all of the veteran's service medical records are a matter of 
record, and that VA failed to adequately explain this and 
other alleged deficiencies.  See 38 U.S.C.A. § 1154(b).  The 
Board also notes that she initially requested a hearing, and 
that a hearing was scheduled, but that her representative 
stated that she wished to cancel her hearing in January 2002.  

With respect to these issues, the Board finds that because of 
the favorable disposition of this case, any alleged errors 
are not material in the instant case, and that there is no 
reasonable possibility that additional VA assistance would 
help substantiate the claim.  Therefore, VA has no further 
duty to assist the appellant.  38 U.S.C.A. § 5103A(a)(2).  
See also 66 Fed. Reg. 45,620, 45,627 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(d)); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The evidence shows that the veteran died in February 1995.  
The death certificate lists the immediate cause of the 
veteran's death as prostatic cancer with metastasis, with 
ischemic cardiomyopathy and severe emphysema as underlying 
causes.  

A careful review of the veteran's service records shows that 
he retired in July 1969.  Several examination reports are of 
record, however, none show that he had manifested a prostate 
condition while on active duty.  A report dated December 1966 
reveals that his prostate was specifically found to be 
normal.  The veteran's retirement examination is dated March 
1969.  It shows only that the veteran's anus and rectum, as 
well as his genitourinary system, were clinically evaluated 
as normal.  

However, a submitted "ANNUAL" examination report, dated on 
September 17, 1970, noted that the veteran had grade II 
prostate enlargement.  

The other private and VA medical evidence indicates that it 
was likely that the veteran's prostate cancer, which was 
first diagnosed in 1974, had its onset during his extensive 
period of active service.  The opinions were based on the 
slow rate of doubling time for prostatic carcinoma cells.  

Specifically, a letter dated October 1975 from the veteran's 
private physician, recounted the veteran's course and 
concluded that it was his "honest and considered opinion that 
due to its extent, the carcinoma was probably present at the 
time of [the veteran's] retirement from [active service in 
July 1969]."    

A June 1977 letter from another treating physician is also of 
record.  That letter again reviewed the veteran's condition 
and concluded that it was his "feeling that it [was] quite 
likely, in July of 1969 when the [veteran] retired from the 
Army, that prostatic carcinoma cells were present in his 
prostate.  [The physician reasoned] because the doubling time 
of prostatic carcinoma cells [was] quite slow[, ...] it [was] 
feasible that the tumor was quiescent in the prostate during 
that period of time."  

The RO requested an additional opinion from a VA examiner.  A 
one page handwritten undated note concludes:  "After [a] 
review of records, the issue of whether prostate cancer was 
present prior to 1969 [was] unanswerable.  Although likely 
and even probable based on [the] doubling time of prostate 
[cancer,] it [was] impossible to say if cancer was present 
prior to 1969."  

Although the veteran served during two periods of war, the 
evidence of record does not show that the ionizing radiation 
or Agent Orange presumptions of service connection are 
applicable in the instant case.  See 38 C.F.R. § 3.307, 
3.309.  
Similarly, the evidence does not show that the veteran's 
prostate cancer was manifested to a compensable degree within 
one year of service.  38 C.F.R. § 3.309(a).  

However, the fact that the benefit of these presumptions is 
not available to the appellant in the instant case does not 
preclude the appellant from establishing such a relationship 
(i.e., through evidence of a direct relationship to service 
or on some other secondary basis).  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

All that is required in this regard is the submission of 
competent medical evidence to support appellant's assertions 
that the veteran's fatal prostate cancer developed during his 
extensive period of service.  

After a review of the record, the Board determines that the 
preponderance of the evidence supports her claim of service 
connection for the cause of the veteran's death.  

Although his service medical records do not disclose the 
presence of prostate cancer while he was on active duty, that 
fact alone does not end the Board's inquiry.  See 38 C.F.R. 
§ 3.303(d).  

Two physicians familiar with the specifics of the veteran's 
case had reliably concluded that it was likely that the 
veteran's prostate cancer was incurred in service.  One 
doctor based his opinion on the extent of the veteran's 
demonstrated cancer in 1974; the other based his opinion on 
his medical reasoning.  

Although the recent VA opinion is not as thorough as the 
other medical opinions, it does support the medical reasoning 
applied in the veteran's case, and concludes that "it [was] 
likely and even probable" that the cancer was present prior 
to 1969.  

Thus, the Board finds the medical evidence in this case shows 
that the veteran's fatal prostate cancer likely was due to 
disease that was incurred in active service.  

As the veteran's death certificate shows that prostate cancer 
was the immediate cause of death, the Board finds that 
service connection for the cause of the veteran's death is 
established.  



ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you. 

 

